
	

115 SRES 93 IS: Congratulating the European Union on the 60th anniversary of the signing of the Treaty of Rome, which established the European Economic Community and laid the foundation for decades of European peace and prosperity.
U.S. Senate
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 93
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2017
			Mrs. Shaheen (for herself and Mr. McCain) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Congratulating the European Union on the 60th anniversary of the signing of the Treaty of Rome,
			 which established the European Economic Community and laid the foundation
			 for decades of European peace and prosperity.
	
 Whereas 6 European countries signed the Treaty of Rome on March 25, 1957, creating the European Economic Community, which established a customs union and common market among the signatory countries in order to foster economic cooperation and interdependence;
 Whereas the United States welcomed and supported this European economic integration, recognizing that this kind of union would promote interdependence and therefore prevent future war and conflict;
 Whereas this economic integration has broadened and evolved into the European Union, a unique political and economic union covering much of the European continent and based on the principles of rule of law and representative democracy, which has pursued common policies in economic, security, diplomatic, and political areas and has helped bring unprecedented peace and stability to Europe and its neighbors;
 Whereas European integration has been essential in opening and expanding markets, strengthening the rule of law and respect for basic freedoms, and fostering democracy in Europe itself, both in European Union members and aspiring nations;
 Whereas, since World War II, the United States has firmly supported and been an active partner in the European integration project, working with Europe to rebuild its war-torn continent through the Marshall Plan and to create an Atlantic security alliance built on shared values and ideals, the North Atlantic Treaty Organization (NATO), to permanently prevent the kind of conflict we had just endured;
 Whereas the United States and Europe have since engaged in a close and robust Transatlantic partnership, constructed on a strong foundation of shared values and commitment to democracy, freedom and the rule of law, to the benefit of the United States, Europe, and the rest of the world;
 Whereas a strong United States-European Union partnership has helped build our mutual economies, ensured unprecedented peace in Europe, and remains essential to creating a freer, safer, and more prosperous and more interconnected world;
 Whereas the Transatlantic economy is the world’s largest and wealthiest market and the single most important driver of global economic growth and prosperity, with the United States and European Union together accounting for over half of the world’s gross domestic product (GDP), generating $5,500,000,000,000 in yearly commercial sales and employing up to 15,000,000 workers in domestic jobs on both sides of the Atlantic;
 Whereas mutual investment is the backbone of the Transatlantic economy, and the United States and Europe are each other’s primary source and destination for Foreign Direct Investment (FDI);
 Whereas the United States and the European Union are each other’s largest trading partners, and United States-European Union trade totaled approximately $687,000,000,000 during 2016, almost double the level at the beginning of the century;
 Whereas the Transatlantic economy drives innovation, with the United States and European Union investing more in mutual Research and Development than any other 2 international partners and collaborating across areas of science and technology, including marine and Arctic science, transportation and energy technologies, and health research;
 Whereas this historic partnership goes far beyond economic and commercial ties, and the United States and the European Union work together to promote peace and stability, protect human rights, foster democracy and sustainable development, combat global threats like terrorism, and eradicate disease and poverty;
 Whereas the United States and the European Union have developed numerous mechanisms to strengthen the Transatlantic relationship and to improve communication and collaboration among our respective governments, including annual European Union-United States Summit meetings and the Transatlantic Legislators’ Dialogue, which facilitates meetings between members of the European Parliament and the United States Congress on issues of mutual concern;
 Whereas, despite representing approximately 12 percent of the world’s population, the United States and the European Union together provide more than three-quarters of official development assistance worldwide and have established an ongoing Development Dialogue to improve the quality and effectiveness of development aid;
 Whereas the United States and the European Union collaborate to promote peace and stability and prevent conflict around the world, working together to address conflicts including those in Syria and Ukraine and confront global security challenges like terrorism, nuclear weapons proliferation, transnational crime, and cybercrime;
 Whereas, in pursuit of an integrated, free, and peaceful Europe, the United States and the European Union have worked together to promote peace, stability, and prosperity in the Balkans and to advance their cooperation with and integration into institutions like NATO and the European Union.
 Whereas, in response to its annexation of Crimea and continued aggression in the sovereign nation of Ukraine, the United States and the European Union imposed and have maintained sanctions to increase the diplomatic and financial costs on the Russian Federation for its illegal actions;
 Whereas, in the face of ongoing threats from terrorism, the United States and the European Union cooperate closely to target terrorist financing, secure transportation and borders, provide mutual assistance with cross-border investigations and extraditions, and share information; and
 Whereas leaders on both sides of the Atlantic have long recognized the value of and expressed their commitment to the Transatlantic partnership, including—
 (1)President John F. Kennedy, who said in 1962 that we do not regard a strong and united Europe as a rival but as a partner, and asserted that the United States believed that a united Europe will be capable of playing a greater role in the common defense, of responding more generously to the needs of poorer nations, of joining with the United States and others in lowering trade barriers, resolving problems of commerce, commodities, and currency, and developing coordinated policies in all economic, political, and diplomatic areas;
 (2)President Ronald Reagan, who addressed the European Parliament in 1985 to reaffirm to the people of Europe the constancy of the American purpose and to state that America remains … dedicated to the unity of Europe and is at your side today, because, like you, we have not veered from the ideals of the West—the ideals of freedom, liberty, and peace;
 (3)President Barack Obama, who stated in a 2016 address in Germany that the United States, and the entire world, needs a strong and prosperous and democratic and united Europe … because Europe’s security and prosperity is inherently indivisible from our own and recognized that Europe helps to uphold the norms and rules that can maintain peace and promote prosperity around the world; and
 (4)Vice President Mike Pence, who asserted that our two continents share the same heritage, the same values and above all, the same purpose to promote peace and prosperity through freedom, democracy and the rule of law and reiterated that the United States will stand with Europe, today and every day, while traveling in Europe in February 2017: Now, therefore, be it
			
	
 That the Senate— (1)congratulates the European Union and its member states on the 60th anniversary of the historic signing of the Treaty of Rome;
 (2)commends the European Union for its critical role in spreading peace, prosperity, and stability throughout Europe and worldwide, as well as its close and enduring partnership with the United States;
 (3)recognizes the challenges the European Union, its Transatlantic partners, and the broader global community continue to face, including an unprecedented migration and refugee crisis, increased Russian aggression and interference, violent extremism, and the rise of nationalist and populist sentiment; and
 (4)affirms the desire of the United States Government to strengthen the Transatlantic partnership with the European Union and its member states.
			
